Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  
Fig. 4 fails to show the collar 14a secured to the center and end tubes 12, 16a with two perpendicular through bolts 28 on either side of a seam or butting ends of the center tube 12 with the end tube 16a as described at paragraph 0033.  Instead Fig. 4 shows just one bolt 28 secured to end tube 16, and fails to show a seam or butting ends of the center tube 12 with the end tube 16a.
The drawings must show every feature of the invention specified in the claims.  Therefore, the adhesive (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  See MPEP 608.02 for the appropriate cross hatch pattern to depict adhesive.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

Specification
The specification is objected to as failing to provide proper antecedent basis for the subject matter of claim 5.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, 13-18 & 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannum, US 6,279,752.  Hannum discloses a head shaft assembly (Fig. 4A) for mounting in a water, wastewater or industrial tank having a tank width (col 4, In 4-5, "a waste water treatment system 10 including a rectangular settling tank 12"), the head shaft assembly comprising:
 center tube having a drive end and a driven end, the center tube having a center tube diameter (64, Fig. 4B; col 7, In 25-26, "Interconnecting tube 64 has an outside diameter");
an end tube having a key extending longitudinally along an outer surface, an inner end and an outer end, the key defining a key length (col 5, In 25, "a sprocket key 80"; 80, Fig. 4B -- see how the key extends longitudinally along an outer surface and has two ends with a defined length), the end tube having an end tube diameter (col 5, In 7-10, "End tube 62 comprises a length of tube, having an outer diameter and a wall thickness, so as to define a hollow cavity");
a collector sprocket (38, Fig 4A) mountable to the end tube and rotationally secured to the end tube by the key in an assembled configuration (col 5, in 65-66, "sprocket key 80 is used to interface multi-piece drive sprocket 38 and end tube 62"); and 
a collar being hollow between a first end and a second end (see fig. 4A - 72 contains both center tube and end tube within its hollow ), the center tube diameter being substantially the same as the end tube diameter (Note: See Box VIII; Fig. 4A -- see how the end tubes outer diameter fits within the center tubes inner diameter), the drive end and the inner end positioned within the hollow of the collar between the first end and the second end in an assembled configuration, the collar fixing the center tube to the end tube in the assembled configuration (col 7, In 56-57, "72 runs completely through interconnecting tube 64, passing through end tube 62"; Fig. 4B -- see how collar 72 contains both center tube and end tube in its hollow and keeps the tubes together),
wherein the center tube and the end tube are constructed of a composite material (col 4, In 60-61, "drive shaft 34 is comprised of various non-metallic components").

Hannum further discloses a bearing positioned within the end tube in the assembled configuration, the bearing being substantially hollow (col 5, In 9-10, "an integrated bearing 66 is disposed within the hollow cavity, at one end of end tube 62"); and
a spindle fixed to the tank, the bearing positioned around the spindle and fixed to the end tube (col 4, In 63-64, "Drive shaft 34 is rotatably supported between sides 14, 16 of tank 12, by a pair of stub shafts 48a, 48b"), the bearing configured to facilitate rotation of the end tube around the spindle (col 5, In 12-13, "integrated bearing 66 has a length which is generally equivalent to the length of the cylindrical extension of stub shafts 48a, 48b"),
wherein the collar (72), includes a drive side collar and a driven side collar and the end tube includes a drive side end tube and a driven side end tube (Fig. 4A — see right drive side and left driven side and how there is a collar 72 and end tube 62 for both sides,
wherein the drive side collar fixes (Right 72, Fig. 4A) the drive end to the drive side end tube and the driven side collar (Left 72, Fig. 4A) fixes the driven end to the driven side end tube (col 7, In 56 -57, "a key 72 runs completely through interconnecting tube 64, passing through end tube 62"),
wherein the key is integrally formed on the end tube (col 5, In 25-26, "a sprocket key functions as an interface between bull sprocket 36 and the end tube 62"),
.

Claims 1, 9, 12, 14 & 15 are rejected under 35 U.S.C. 102(a0(1) as being anticipated by Cox, US 8,887,901.  Cox shows a head shaft assembly (60) for mounting in a water, wastewater or industrial tank (10) having a tank width (40, 50), the head shaft assembly comprising:
a center tube (leftmost tube 140 in Figs. 4 & 5) having a drive end and a driven end, the center tube having a center tube diameter;
an end tube (120) having an integral key (170) extending longitudinally along an outer surface, an inner end and an outer end, the key defining a key length, the end tube having an end tube diameter;
a collector sprocket (90, rightmost tube 140 in Figs. 4 & 5) mountable to the end tube and rotationally secured to the end tube by the key in an assembled configuration; and
a collar (180) being hollow between a first end and a second end, the center tube diameter being substantially the same as the end tube diameter (see Fig. 4), the drive end and the inner end positioned within the hollow of the collar between the first end and the second end in an assembled configuration (see Fig. 9), the collar fixing the center tube to the end tube in the assembled configuration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cox.
Claim 2:  Cox discloses all the limitation of the claim, but does not expressly disclose the center tube and end tube are constructed of composite material. However, it would have been obvious to one having ordinary skill in the art to construct the center and end tubes from composite material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07
Claim 13:  Cox shows the collar is fixed to the center and end tubes by two bolts 190, but does not expressly disclose four bolts, However, it would have been obvious to one having ordinary skill in the art to use four bolts, since such a modification would have involved a mere duplication of parts.  The duplication of parts for a multiplied effect has no patentable significance and is considered well within the purview and obvious to one of ordinary skill in the art.  St. Regis Paper Co. v. Bemis Co., Inc. 193 USPQ 8, 11 (7th Cir. 1977).

Allowable Subject Matter
Claims 5, 6, 11, 12, 19 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shafer discloses a head shaft assembly for mounting in a water, wastewater or industrial tank having a tank width

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Greg Binda/Primary Examiner, Art Unit 3679